EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Schwartz on 8/29/2022.
The application has been amended as follows: 
IN THE CLAIMS: 
In claim 1, line 14, “; and” was changed to --; wherein the cavity lobe has an arced cavity leading edge, the arced cavity leading edge being arced such that a profile of the arced cavity leading edge when taken in a radial cross-section is arced; and--.  
Claim 4 was cancelled. 
Claim 13 was cancelled. 
In claim 14, line 1, “13” was changed to --12--. 
In claim 15, line 18, “; and” was changed to --; wherein the cavity lobe has an arced cavity leading edge, the arced cavity leading edge being arced such that a profile of the arced cavity leading edge when taken in a radial cross-section is arced; and--.  
Claim 16 was cancelled. 
The above changes were made to place the application in condition for allowance. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMC/           Examiner, Art Unit 3745                                                                                                                                                                                                                                                                                                                                                                                                  
/COURTNEY D HEINLE/           Supervisory Patent Examiner, Art Unit 3745